BABLITCH, J.
(dissenting). The “plain meaning” which the majority assigns to sec. 72.30(4), Stats., is not plain to me. That section provides:
*614The attorney general, department, district attorney or any person dissatisfied with the appraisal, assessment or determination of the tax due under this subchapter may apply for a hearing before the circuit court within 6 months from the date the certificate in sub. (3)(c) is issued. The applicant must file a written notice with the court stating the grounds of the application. No statute of limitations shall run against the department in cases of fraud or collusion or where property is not disclosed in the return. [Emphasis supplied.]
Section 72.30(3) (c) provides; “Upon determination of the value of the property and the tax, the department shall issue a dated certificate showing the amount of tax . . .
It is true that these statutes are couched in the singular, as though they contemplated only one determination by the department of “the tax” due from an estate. This grammatical fact should not control our search for legislative intent in applying the statute to the facts before us.
Presumably the legislature knew, as this case illustrates, that in some estates it is impossible to ascertain the final total of assets, liabilities, and deductible administrative expenses within one year of a decedent’s death. In estates containing closely held corporate stock, for example, or involving a will contest, a wrongful death action, or disputed claims of any sort, the ultimate dollar value of an asset or liability may not be susceptible of a meaningful estimate within that period. A return must be filed and payment timely tendered, nonetheless, in order to avoid the retroactive interest imposed by sec. 72.23, Stats.1 In such a case it would be necessary for *615the estate to file one or more amended returns on the basis of values and expenses ascertained after the original return was filed. Nothing in ch. 72 prohibits such filings, or re-determinations of tax due and new or amended certificates based upon them.
The question remains whether the legislature intended to subject such new determinations by the department to judicial scrutiny under sec. 72.30(4), Stats. In my view there is no basis for supposing that it did not, and good reason to suppose that it did.
Former section 72.15(11), Stats., and the cases construing it cited by the majority are inapposite to an understanding of the present statute. The former statute governed rehearing by the county court of tax determinations which the court itself had made under the old probate code. Under the present code, by contrast, the court is not involved in making tax determinations unless and until a dispute arises from the department’s determinations or from its proposed determinations.2 Absent a dispute neither reason nor “grounds” exist to involve the court at all. The limited role of the court envisioned by the legislature is set forth in the 1971 Legislative Council Note to sec. 72.30, Stats., which states in part:
This new administrative procedure removes the necessity of court participation in undisputed tax determinations. It provides for self-assessment much like the filing of income tax returns. The court will be available, however, to resolve disputed issues.
*616Under sub. (4), any interested person dissatisfied with an issue of fact or law has recourse to the county court within 6 months from issuance of the closing certificate. . . . [Emphasis supplied.]
In the present case there was no dispute concerning the tax assessed and paid on the basis of the original return. That return was filed almost one year after the date of death, barely in time to avoid the penalty imposed for tax paid after the one-year deadline under sec. 72.23, Stats.
There was also no dispute concerning the first amended return filed about two months after the settlement of the Pavia claim. Although that return set forth certain additional property and expenses, claimed the amount of the Pavia settlement as a deductible debt, and indicated that the estate expected a refund in federal taxes which would affect the amount of state taxes due, no redeter-mination of state tax was made by the department on the basis of that return. There was therefore still no reason to involve the court in resolving a disagreement.3
On March 19, 1981, more than three years after date of death, the IRS notified the estate that it would receive a refund in federal taxes of more than $67,000. Less than a month later, on April 10, 1981, the estate filed the second amended return which is the subject of this appeal. This return claimed a refund due in state taxes of more than $40,000. On April 30, 1981, the department notified the estate by letter that it was disallowing all deductions claimed and assessing an additional tax of *617more than $21,000. The letter stated that an amended certificate would be issued when the additional tax and interest were paid. It was not until the department made the determination embodied in this letter that there was any dispute between the parties.
The estate promptly applied for judicial review when it had grounds to do so. It does not seek to raise any argument with respect to the “valuation or other substantive issue upon which” the original tax determination was made, contrary to sec. 72.33(4), Stats. It seeks only its day in court with respect to the new facts reported in the second amended return, and the new issues raised by the department’s tax determination based on those facts. I cannot believe that the legislature intended, in the name of “finality,” to preclude access to judicial review under these circumstances.

 Present see. 72.23, Stats., provides:
(1) RATE. If the tax imposed by this subchapter is not paid within one year of the decedent’s date of death, interest is due and payable at the rate of 9% per year from date of death. In computing time under this section, the day of death is excluded.
*615(2) INTEREST MAY BE WAIVED. The department or circuit court may waive interest on any additional tax arising from the discovery of property which was omitted in the original determination of tax. This subsection applies only where due diligence has been exercised in marshaling the assets.


 See sec. 72.30(3) (b), Stats., which provides: “Where the department and any interested person are unable to agree on any issue necessary for the determination of tax under this subchapter, either may petition the circuit court to decide the issue.”


 The fact that the appellants petitioned the court to assume jurisdiction pursuant to sec. 72.30(4), Stats., after filing the first amended return is irrelevant to our construction of the statute. That filing was the act of a cautious attorney. The petition reveals that, as yet, no dispute had been joined by the department’s re-determination of tax due on the basis of the information in the first amended return.